

117 HR 5307 IH: Keeping Renters Safe Act of 2021
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5307IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Ms. Bush (for herself, Ms. Pressley, Ms. Ocasio-Cortez, Mr. Gomez, Ms. Omar, Mr. Jones, Ms. Schakowsky, Mr. Bowman, Ms. Norton, Ms. Lee of California, Mr. Vargas, Mr. García of Illinois, Mr. Kahele, Mr. Danny K. Davis of Illinois, Ms. Wilson of Florida, Mr. Espaillat, Ms. Bass, Ms. Meng, Mr. McGovern, Mrs. Watson Coleman, Mr. Raskin, Mr. Blumenauer, Ms. Jayapal, Mr. Takano, Ms. Jackson Lee, Ms. Escobar, Mr. Torres of New York, Ms. Bonamici, Mr. Levin of Michigan, Mr. Lowenthal, Ms. Stansbury, Mr. Nadler, Ms. Clarke of New York, Mr. Cicilline, Mr. Pocan, Ms. Barragán, Mr. Cárdenas, Mr. Thompson of Mississippi, Ms. Williams of Georgia, Ms. Tlaib, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo clarify that the Secretary of Health and Human Services has authority to implement a residential eviction moratorium under the quarantine authority vested by the Public Health Service Act, and for other purposes.1.Short titleThis Act may be cited as the Keeping Renters Safe Act of 2021.2.Clarification HHS has authority for residential eviction moratoriaSection 361 of the Public Health Service Act (42 U.S.C. 264) is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following:(e)Consistent with the standard described in subsection (a), regulations under this section may implement, maintain, or extend a residential eviction moratorium..3.COVID–19 eviction moratorium(a)In generalThe Secretary of Health and Human Services shall implement a national residential eviction moratorium under section 361 of the Public Health Service Act (42 U.S.C. 264) to reduce the introduction, transmission, and spread of COVID–19 and otherwise address the public health emergency declared under section 319 of the such Act (42 U.S.C. 247d) with respect to COVID–19.(b)ApplicabilityThe moratorium under subsection (a) shall—(1)be automatic, without requiring individuals to apply for coverage; and(2)apply to all residential eviction filings, hearings, judgments, and execution of judgments, except that the Secretary of Health and Human Services may establish moratorium exceptions necessary to protect the health and safety of others.(c)Period following public health emergencyThe moratorium under subsection (a) shall remain in effect at least 60 days after the conclusion of the public health emergency described in such subsection, including any extensions thereof.